The opinion of the Court was delivered by
Knox, J.
The plaintiff in error was indicted, tried, convicted, and sentenced in the Court of Quarter Sessions of Elk county for passing' counterfeit money. The record is' brought into this Court for review, and six errors are assigned to the proceedings below.
The first relates to the reception of evidence, and is not examinable here.
It is alleged that Judge Dickinson, one of the associate judges of Elk county, was the prosecutor, and occupied his seat upon the bench during the trial. This is the second error assigned.
It does not appear by the record that the prosecutor was one of the judges before whom the case was tried. The names of the judges are not given. What is said upon this subject by the President of the Sessions, in refusing the motion for a new trial, is not properly before us, and cannot be noticed. We examine the record only, and it does not sustain the assignment.
A motion was made in arrest of judgment, founded upon the following reason, which was filed.
The jury found the defendant guilty of the four last counts of the indictment, without any finding as to the first four counts.
This motion was overruled, and properly so. The finding is in substance, though not in form, upon all the counts, and is in effect a verdict of not guilty as to those not mentioned. This disposes of the 3d and 6th assignments of error.
*353The 4th and 5th relate to the verdict and its amendment by the Court.
There is a paper filed in the case, purporting to be signed by the jurors, which roads: “We find the defendant guilty of the four last allegations in the indictment.”
This paper is no part of the record, and cannot be used for the purpose of contradicting the docket entry. Jurors often, in returning written verdicts, use inappropriate words to express their finding. This is corrected by the Court before the verdict is entered of record, after which it is read to the jury as entered, and the entry thus made cannot he controverted by the original paper returned and filed.
The docket entry in the case under consideration is as follows:
“ May 31, 1853, jury called and sworn, viz., &e., &c., &c., twelve good and lawful men of Elk county, who find the defendant guilty of the four last counts in the indictment.
“ Andmow, June 3, 1853, the Court direct the alteration of the entry of the verdict of the jury, so that it will read upon the four last counts in the indictment.”
It will be seen that the only amendment made by the Court in the verdict after it was originally entered, was to substitute the word “upon,” for “of.” This was mere matter of form, and entirely unnecessary, as the sentence .might well have been pronounced upon the verdict as first entered. Guilty “ of the four last counts in the indictment,” means guilty of the offence therein, charged. Upon the whole ease, we see nothing that calls for our interference.
Judgment affirmed*